Citation Nr: 0014207	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-26 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

The propriety of the December 1996 rating decision which 
reduced the evaluation for service-connected migraine 
headaches with vision condition from 10 percent to 
noncompensable, effective March 1, 1997.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to May 
1994.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the July 1997 statement of the case identified the 
issue on appeal as entitlement to an increased evaluation for 
the veteran's headache and vision condition, currently 
evaluated at 0 percent, the Board has limited the issue to a 
consideration of the propriety of the reduction of the rating 
for this disability by the rating decision of December 1996.  
The Board notes that the veteran's notice of disagreement 
specifically took exception to the reduction of the rating 
and does not assert entitlement to a rating in excess of the 
rating previously assigned (10 percent).

The veteran's additional exception with the adequacy of the 
Department of Veterans Affairs (VA) examination relied upon 
by the regional office (RO) as the basis for the rating 
reduction will be addressed below.


FINDINGS OF FACT

1.  September 1996 VA examination revealed that the veteran's 
service-connected migraine headaches with vision condition 
were manifested by symptoms which did not more nearly 
approximate characteristic prostrating attacks averaging one 
in 2 months over the previous several months.

2.  Prior to the December 1996 rating decision's reduction of 
the 10 percent evaluation for migraine headaches with vision 
condition to noncompensable, effective March 1, 1997, the 
veteran was afforded appropriate notice of the reduction, and 
did not provide evidence or request a hearing to show that 
the 10 percent rating for this disability should be 
continued.  


CONCLUSION OF LAW

The veteran's 10 percent evaluation for migraine headaches 
with vision condition was properly reduced, effective March 
1, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.124a, Diagnostic Code 8100 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1 (1999).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all the material facts and reasons.  
The beneficiary will be notified at his or her latest address 
of record of the contemplated action and furnished the 
detailed reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  
38 C.F.R. § 3.105(e).

The veteran's headache disorder is currently rated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  On and after March 1, 1997, under the provisions of 
Diagnostic Code 8100 of the 1945 Schedule for Rating 
Disabilities, a 10 percent evaluation is available for 
migraine with characteristic prostrating attacks averaging 
one in 2 months over the last several months, and with less 
frequent attacks, a noncompensable rating is assigned.  A 30 
percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

A review of the history of this disability shows that service 
connection was granted with a 10 percent evaluation by a 
rating decision in October 1994, based on service medical 
records and VA medical examination in August 1994.  The 
service medical records were found to show that the veteran 
complained of tunnel vision episodes in February and March 
1994, which were considered to be probably migraine 
equivalent symptoms.  The VA medical examination in August 
1994 revealed headaches occurring at the rate of two or three 
times a week of 10 to 15 minutes in duration that would 
sometimes require the veteran to lie down for a few minutes 
as a result of light-headedness.  The RO determined that 
these findings were consistent with a 10 percent evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Thereafter, a VA examination in September 1996 revealed that 
the examiner reviewed the claims file and noted the veteran's 
reported frequency of headaches to be "once in a while, 
maybe once a month."  The veteran also reported that he 
experienced visual deficits only in the form of tunnel vision 
and that these visual disturbances lasted from 15 minutes to 
an hour.  There was no associated headache or facial pain or 
migraine type of pain reported.  There was no prostration, 
although he did indicate that he would lose all peripheral 
vision with objects seeming to look far away during these 
episodes.  The onset of ophthalmic phenomena was reportedly 
1994, and closing of the eyes, sitting back and resting, but 
not going to bed, and being prostrated, usually relieved the 
visual disturbances without medications or vasoconstrictors 
or analgesics.  The veteran noted that long periods of 
staring might precipitate the visual disturbances and that he 
knew of no other precipitating factors.  

Physical examination revealed that the cranial nerves were 
intact and that deep tendon reflexes were 2+.  Additional 
neurological examination also revealed negative findings.  
The examiner summarized that the veteran's ophthalmic 
migraines were not prostrating and that ordinary activity 
remained possible during the episodes of 15 minutes to one 
hour at the rate of about one a month.  The diagnosis was 
ophthalmic migraine, unchanged.

As a result of the findings from the September 1996 VA 
examination, in a proposed rating decision in October 1996, 
the RO indicated its intention to reduce the veteran's 
evaluation for this disability from 10 percent to 
noncompensable.  

In an October 7, 1996 letter, the RO notified the veteran of 
this intention, and also advised the veteran of his right to 
submit additional evidence tending to show that the reduction 
should not be made and informing the veteran that if no such 
additional evidence was received within 60 days from the date 
of the notice, a final determination would be made as to the 
new evaluation and effective date of the reduction.  At this 
time, the RO also advised the veteran that he could also have 
a personal hearing, at which time he could provide additional 
evidence.

In a November 1996 letter, the veteran complained about the 
adequacy of the September 1996 VA examination that resulted 
in the proposed reduction, and maintained that there had been 
no change in the symptoms associated with his service-
connected disability.  At this time, the veteran did not 
request a personal hearing and no additional evidence was 
provided.

In a rating decision in December 1996, the RO advised the 
veteran of its intention to reduce the evaluation for his 
headache disorder to noncompensable based on the improved 
symptoms demonstrated at the September 1996 VA examination.  
The RO further advised the veteran that the reduction would 
be effective March 1, 1997.

In his notice of disagreement in June 1997 and a letter dated 
in August 1997, the veteran again asserted the inadequacy of 
the September 1997 VA medical examination.  

The veteran requested a hearing before a traveling member of 
the Board in his July 1997 substantive appeal, but failed to 
report at the scheduled time and place.  The record reflects 
that the notice of the hearing was sent to the veteran's most 
recent address in the claims file.  


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that at the time of the reduction of the veteran's headache 
disorder, Diagnostic Code 8100 provided (and continues to 
provide) a 10 percent evaluation for migraine with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  In order for the veteran to continue to be 
eligible for such an evaluation, medical evidence must reveal 
symptoms that support such a rating.  

The RO concluded in the October 1994 rating determination 
that the findings on the initial VA examination in 1994 
supported a compensable rating.  That rating determination 
made reference in the discussion to rating criteria under 
Code 8045 that provide for a 10 percent evaluation, and no 
greater, for headaches as a residual of brain trauma.  The 
record contained no indication the veteran's symptoms were 
due to brain trauma, and the RO did not further explain why 
this criterion was mentioned.  The RO went on to discuss the 
criteria provided under Code 8100 for migraine headaches and 
awarded the 10 percent evaluation under that code.  It 
appears to the Board that the basis for a compensable rating 
under Code 8100 was not clear at that time.

The specific issue before the Board, however, is not whether 
the original 10 percent rating was supported, but whether the 
rating reduction was warranted.   In this regard, the 
September 1996 evaluation failed to reflect the necessary 
findings of frequency and prostrating attacks that would 
support a compensable evaluation.   More specifically, while 
the September 1996 findings still complied with the element 
of frequency, the episodes were not shown to be prostrating, 
and thus, a compensable rating was no longer warranted.  The 
record reveals that the veteran was given proper notice of 
the proposed reduction under 38 C.F.R. § 3.105(e).  He was 
also given an opportunity to provide evidence in support of 
his appeal for a continuation of his 10 percent evaluation, 
but chose not to do so.  In light of the above, the Board 
finds that the greater weight of evidence supports the 
December 1996 rating decision determination to reduce the 
subject evaluation.

Instead of providing additional evidence against the proposed 
reduction as suggested by the RO, the record reveals that the 
veteran chose to essentially dispute the adequacy of the 
September 1996 medical examination.  However, the Board would 
remind the veteran that neither the Board nor the veteran 
have the necessary medical expertise to assess the conduct of 
the examiner or the thoroughness of the examination.  Here, 
the September 1996 examiner reviewed the claims file prior to 
the examination and the findings were those necessary in 
order to assess the veteran's entitlement to the continuation 
of a compensable rating.  In addition, although there is no 
evidence that the examiner evaluated the veteran for eye 
pathology separate and apart from that which was connected to 
his symptom of tunnel vision (and the Board notes that the 
previous VA examination did contain separate findings as to 
eye examination), as no other eye pathology has been 
adjudicated to relate to the veteran's ophthalmic migraines, 
additional examination of the veteran's eyes for the 
existence of other pathology was and is not necessary.  

The Board further notes that since the veteran's disability 
had not been rated at 10 percent for at least five years at 
the time of the proposed reduction, 38 C.F.R. § 3.344(a) 
(1999) would not act to preclude a reduction on the basis 
that the September 1996 VA examination was not as full and 
complete as the examination on which payments were 
authorized.  

Finally, the Board finds that while the September 1996 
examiner's diagnosis does indicated ophthalmic migraines, 
"unchanged," the Board can not reasonably interpret this 
final word of the diagnosis as somehow negating the specific 
findings of no prostrating attacks, and that it is these 
findings which ultimately govern the disposition of the issue 
on appeal. 


ORDER

The reduction of the evaluation for service-connected 
migraines with vision condition from 10 percent to 
noncompensable, effective March 1, 1997, was proper.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

